  Case: 1:17-md-02804-DAP Doc #: 2636 Filed: 09/25/19 1 of 5. PageID #: 415211



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


 IN RE: NATIONAL PRESCRIPTION                      MDL NO. 2804
 OPIATE LITIGATION
                                                   Civ. No. 1:17-md-02804-DAP

 THIS DOCUMENT RELATES TO:                         JUDGE POLSTER
 Track One Cases



                    AMERISOURCEBERGEN CORPORATION AND
             AMERISOURCEBERGEN DRUG CORPORATION’S WITNESS LIST

        Pursuant to Federal Rule of Civil Procedure 26, Defendants AmerisourceBergen Drug

Corporation (“ABDC”) and AmerisourceBergen Corporation (“ABC”) hereby disclose the

following witnesses who may testify at trial on their behalf. ABDC and ABC also hereby

incorporate by reference the Defendants’ Joint Witness List.

        ABDC and ABC specifically reserve the right to amend, supplement, or otherwise modify

these disclosures if new or modified information is provided at any point. ABDC and ABC also

reserve the right to supplement and/or to amend their lists with any witnesses identified on any

party’s witness lists, including any party who has settled or is severed or dismissed. ABDC and

ABC further reserve the right to supplement and/or to amend this witness list in response to rulings

of the Court on pretrial motions. ABDC and ABC reserve the right to call any of these witnesses

in their case in chief.

A.      Expert Witnesses

        1.      Robert L. Buskey, Managing Director of BBG Consulting LLC
    Case: 1:17-md-02804-DAP Doc #: 2636 Filed: 09/25/19 2 of 5. PageID #: 415212



                     Areas of Testimony: Mr. Buskey is expected to testify about the opinions

                     detailed in his expert report and on matters concerning his knowledge, skill,

                     experience, education, and training.

        2.    Thani Jambulingam, Ph.D., Professor, Arrupe Research Fellow, Pharmaceutical

              and Healthcare Marketing, Saint Joseph's University

                     Areas of Testimony: Dr. Jambulingam is expected to testify about the

                     opinions detailed in his expert report and on matters concerning his

                     knowledge, skill, experience, education, and training.

B.      Fact Witnesses1

        1.    Chris Zimmerman, Senior Vice President, Corporate Security and Regulatory

              Affairs, AmerisourceBergen Corporation

                     Areas of Testimony: Mr. Zimmerman is expected to testify concerning

                     matters related to his duties and responsibilities as Senior Vice President,

                     Corporate Security and Regulatory Affairs, and related to his previous

                     relevant employment.

        2.    David May, Vice President, Corporate Security and Diversion Control,

              AmerisourceBergen Corporation

                     Areas of Testimony: Mr. May is expected to testify concerning matters

                     related to his duties and responsibilities as Vice President, Corporate

                     Security and Diversion Control, and related to his previous relevant

                     employment.



1
     Witnesses listed with an asterisk are witnesses for whom ABC and ABDC designated
     deposition testimony for trial.

                                               2
Case: 1:17-md-02804-DAP Doc #: 2636 Filed: 09/25/19 3 of 5. PageID #: 415213



    3.    Steve Mays, Vice President, Regulatory Affairs, AmerisourceBergen Corporation

                 Areas of Testimony: Mr. Mays is expected to testify concerning matters

                 related to his duties and responsibilities as Vice President, Regulatory

                 Affairs, and related to his previous relevant employment.

    4.    Marcelino Guerreiro, Diversion Control Analyst, AmerisourceBergen Corporation

                 Areas of Testimony: Mr. Guerreiro is expected to testify concerning matters

                 related to his duties and responsibilities as Analyst, Diversion Control, and

                 related to his previous relevant employment.

    5.    Emily Coldren, Diversion Control Specialist, AmerisourceBergen Corporation

                 Areas of Testimony: Ms. Coldren is expected to testify concerning matters

                 related to her duties and responsibilities as Diversion Control Specialist, and

                 related to her previous relevant employment.

    6.    Peter Cassady, Warehouse Manager, AmerisourceBergen Corporation

                 Areas of Testimony: Mr. Cassady is expected to testify concerning matters

                 related to his duties and responsibilities as Warehouse Manager, and related

                 to his previous relevant employment.

    7.    Caroline Conneely, Managing Director, FTI Consulting Health Solutions

                 Areas of Testimony: Ms. Conneely is expected to testify concerning matters

                 related to her duties and responsibilities at FTI Consulting Health Solutions,

                 as it relates to work performed for AmerisourceBergen Drug Corporation.

    8.    Elizabeth Garcia,* former Corporate Investigator, AmerisourceBergen Corporation




                                           3
 Case: 1:17-md-02804-DAP Doc #: 2636 Filed: 09/25/19 4 of 5. PageID #: 415214



                      Areas of Testimony: Ms. Garcia is expected to testify concerning matters

                      related to her duties and responsibilities as former Corporate Investigator at

                      AmerisourceBergen Drug Corporation.

      9.     Michael Mapes,* Former DEA Diversion Investigator

                      Areas of Testimony: Mr. Mapes is expected to testify concerning his former

                      duties and responsibilities as a DEA Diversion Investigator and related to

                      his previous relevant employment.

      10.    Demetra Ashley,* Former Acting Assistant Administrator to the Diversion Control

             Center

                      Areas of Testimony: Ms. Ashley is expected to testify concerning her duties

                      and responsibilities as the Former Acting Assistant Administrator to the

                      Diversion Control Center and related to her previous relevant employment.



Dated: September 25, 2019                            REED SMITH LLP

                                                     /s/ Robert A. Nicholas
                                                     Robert A. Nicholas
                                                     Shannon E. McClure
                                                     REED SMITH LLP
                                                     Three Logan Square
                                                     1717 Arch Street, Suite 3100
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 851-8100
                                                     Fax: (215) 851-1420
                                                     rnicholas@reedsmith.com
                                                     smcclure@reedsmith.com

                                                     Counsel for AmerisourceBergen Drug
                                                     Corporation and AmerisourceBergen
                                                     Corporation




                                                4
  Case: 1:17-md-02804-DAP Doc #: 2636 Filed: 09/25/19 5 of 5. PageID #: 415215



                               CERTIFICATE OF SERVICE

       I, Robert A. Nicholas, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                           /s/ Robert A. Nicholas
                                                           Robert A. Nicholas
